UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7013


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE CORNELIUS DAY, a/k/a Corn,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Anthony J. Trenga,
District Judge. (1:05-cr-00460-AJT-1; 1:09-cv-00769)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Cornelius Day, Appellant Pro Se. LeDora Knight, Neil H.
MacBride, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George       Cornelius       Day       seeks   to     appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.         The    order       is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that     Day    has    not       made    the        requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3